[Cite as State v. White, 2022-Ohio-2411.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 110949
                 v.                               :

DONALD REED WHITE,                                :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 14, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-654486-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Sean D. Drake and Kristen Hatcher,
                 Assistant Prosecuting Attorneys, for appellee.

                 Lydia Evelyn Spragin, for appellant.


LISA B. FORBES, J.:

                   Donald Reed White (“White”) appeals the trial court’s ordering

forfeiture of three cell phones, a firearm, a scale, and $520 in connection with

White’s convictions for drug possession, having weapons while under disability, and
drug trafficking. After reviewing the facts of the case and pertinent law, we affirm

the trial court’s decision.

I.   Facts and Procedural History

               On September 1, 2021, White pled guilty to the following charges:

three counts of drug possession in violation of R.C. 2925.11(A), a fifth-degree felony,

with forfeiture of three cell phones, a scale, and $520; having weapons while under

disability in violation of R.C. 2923.13(A)(2), a third-degree felony, with forfeiture of

a firearm; and drug trafficking in violation of R.C. 2925.03(A)(2), a fourth-degree

felony, with forfeiture of a scale and $520.

               At the plea hearing, the court meticulously reviewed with White, his

counsel, and the prosecutor that, by pleading guilty, White would be agreeing to

forfeit three cell phones a firearm, a scale, and $520 to the “City of Cleveland,

Cleveland Division of Police.”

       THE COURT: It’s been further suggested that you would forfeit any
       and all interest you may have in three cell phones, a Springfield Armory
       XD Elite firearm, $520 in United States currency, and a digital scale,
       all to be forfeited to the Cleveland Police Department, do you
       understand?

       WHITE: Correct.

       THE COURT: Any question at all, sir, you would like to ask me?

       WHITE: No, your Honor.

               The court conducted a Crim.R. 11(C) hearing prior to accepting

White’s guilty plea to the five aforementioned felonies. The court found that White

“knowingly, voluntarily, and with full understanding of his rights entered his change
of plea.” The court accepted the plea, made a finding of guilt, and ordered “the

forfeiture earlier specified.”

                  The September 1, 2021 journal entry memorializing this plea states,

in part, that White is to “forfeit to Cleveland Police Department: 3 cell phones;

Springfield Armory XD elite firearm serial # BY327852; $520.00 U.S. currency;

digital scale.”

                  On October 13, 2021, the court sentenced White to an aggregate of

three years in prison. The sentencing journal entry reiterates that White is to “forfeit

to Cleveland Police Department: 3 cell phones; Springfield Armory XD elite firearm

serial # BY327852; $520.00 U.S. currency; digital scale.”

                  White now appeals, raising verbatim, two assignments of error for our

review:

       The trial court improperly imposed forfeiture on each count in the
       indictment upon Mr. White in imposing the sentence herein.

       The trial court denied, impeded, or violated Mr. White’s due process
       rights under the U.S. Constitution and the S[t]ate of Ohio §§ 1, 2, 16,
       and 19.

II. Law and Analysis

                  It is well settled that a “guilty plea is a complete admission of the

defendant’s guilt. * * * When a defendant enters a plea of guilty, he waives all

appealable errors that might have occurred unless the errors precluded the

defendant from entering a knowing, voluntary, and intelligent plea.” State v.

Korecky, 8th Dist. Cuyahoga No. 108328, 2020-Ohio-797, ¶ 16.
               In the case at hand, White does not claim that his plea was not

knowingly, voluntarily, and intelligently entered. Rather, White poses the following

question: “What facts/evidence has the State introduced that would [sic] firearms,

the money, or any of the property the State desires to be forfeited are ‘contraband’

or ‘proceeds’” as contemplated by R.C. 2981.02? However, because White pled

guilty to offenses including detailed forfeiture specifications, the state need not

produce evidence to support the elements of the offenses and specifications. See

State v. Eppinger, 8th Dist. Cuyahoga No. 95685, 2011-Ohio-2404, ¶ 9 (“[W]hen

the defendant enters a plea agreement calling for the forfeiture of seized property,

adherence to the statutory procedures [is] unnecessary.”); State v. Gladden, 86 Ohio

App.3d 287, 289, 620 N.E.2d 947 (1th Dist.1993) (“[I]t cannot be said that

appellant’s due process rights were violated because by entering into the plea

agreement appellant clearly had notice of and agreed to the forfeiture of hid

property.”).

               White next argues that “the State did not seek a forfeiture order

pertaining to the funds seized from Mr. White at the time of the offenses by including

a forfeiture specification * * *.” This is simply not true. As noted earlier in this

opinion, White’s indictment included forfeiture specifications for the three cell

phones, a firearm, a scale, and $520. Additionally, White’s guilty plea, both on the

record in open court and as reflected in the court’s plea and sentencing journal

entries, included an order to forfeit these exact items.

               Accordingly, White’s assignments of error are overruled.
              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

SEAN C. GALLAGHER, A.J., and
MICHELLE J. SHEEHAN, J., CONCUR